DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in BRAZIL on July 4, 2016. It is noted, however, that applicant has not filed a certified copy of the BR1020160156114 application as required by 37 CFR 1.55.
Status of the Application
The Amendment filed April 21, 2021 has been entered. Claims 6 and 11-12 were amended. Claims 1-12 remain pending and are presented to be examined upon their merits.     
        
            
                                
            
        
    


Claim Objections
2-nd Prior Art Category: Claims 3 and 11 are each objected to as being dependent upon a base claim rejected under either of prior art statutes 35 U.S.C. 102 or 35 U.S.C. 103. Relevant to the claimed subject matter is HOFFMAN. 
    
        
            
                                
            
        
    

Claim 3, EXAMINER's Analysis: Claim 3 is objected to as being dependent upon a rejected parent Claim, but is not itself rejected under either 35 U.S.C. 102 or 35 U.S.C. 103. HOFFMAN is deemed the most similar relevant cited prior art. Claim 3 is a dependent claim that directly depends upon parent claim 2, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 1, which is an independent claim. Claim 3 is dependent upon rejected parent Claim 2, but this objection would be overcome if Claim 3 were amended and thereby rewritten in independent form to include all the limitations of Claims 2 and 1.
Regarding and as per CLAIM 3, the method according to claim 2, wherein the mobile application is composed of a source code protected by a security layer to avoid reading by unauthorized third-parties. Line Comment: (HOFFMAN: doesn't expressly and explicitly recite the method according to claim 2, wherein the mobile application is composed of a source code protected by a security layer to avoid reading by unauthorized third-parties --- moreover (the sections of CITED PRIOR ART of Record relied upon thus far either alone or in any combination together: don't disclose, teach, or suggest this feature exactly as recited in this claim); Reference (HOFFMAN: discloses e.g. "smart card may be programmed with various types of functionality such as a stored-value application, a credit or debit application, a loyalty application, cardholder information, etc." col. 4 lns. 47-61 and e.g. "[s]mart card 18 [] may [] be embedded in a subscriber identification module (SIM)" col. 4 lns. 47-61) 
    
        
            
                                
            
        
    

Claim 11, EXAMINER's Analysis: Claim 11 is objected to as being dependent upon a rejected parent Claim, but is not itself rejected under either 35 U.S.C. 102 or 35 U.S.C. 103. HOFFMAN is deemed the most similar relevant cited prior art. Claim 11 is a dependent claim that directly depends upon parent claim 10, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 9, which is an independent claim. Claim 11 is dependent upon rejected parent Claim 10, but this objection would be overcome if Claim 11 were amended and thereby rewritten in independent form to include all the limitations of Claims 10 and 9.
Regarding and as per CLAIM 11, the method of Claim 10, wherein the mobile application comprises a source code protected by a security layer to avoid reading by unauthorized third-parties. Line Comment: (HOFFMAN: doesn't expressly and explicitly recite the method of Claim 10, wherein the mobile application comprises a source code protected by a security layer to avoid reading by unauthorized third-parties --- moreover (the sections of CITED PRIOR ART of Record relied upon thus far either alone or in any combination together: don't disclose, teach, or suggest this feature exactly as recited in this claim); Reference (HOFFMAN: discloses e.g. "smart card may be programmed with various types of functionality such as a stored-value application, a credit or debit application, a loyalty application, cardholder information, etc." col. 4 lns. 47-61 and e.g. "[s]mart card 18 [] may [] be embedded in a subscriber identification module (SIM)" col. 4 lns. 47-61) 
    
        
            
                                
            
        
    


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
    
        
            
                                
            
        
    


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

    
        
            
                                
            
        
    

1-st Prior Art Category: Claims 1-2, 4-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. US 7,729,986 B1 to Hoffman; Steven R. et al., (hereinafter "HOFFMAN"). 
    
        
            
                                
            
        
    

Claim 1, EXAMINER's Analysis: Claim 1 is rejected as being anticipated by HOFFMAN. Claim 1 is an independent claim. HOFFMAN discloses the claimed subject matter of claim 1 as follows and as explained below.
Regarding and as per CLAIM 1, a method for transitional updating of information in a chip of a mobile device using an operational network server comprising: Reference (HOFFMAN: discloses e.g. "[a] method of loading value over a wireless telecommunications network onto a smart card" Claim 1 and e.g. "a technique allows the loading of value over a telecommunications network onto a smart card[; t]he mobile telephone handset receives a request from a user to load a value onto the smart card[; t]he handset then generates a funds request message which includes the value and sends the funds request message over the telecommunications network to a funds issuer computer[; t]he funds issuer computer debits an account associated with the user[; n]ext, the handset generates a load request message with a cryptographic signature and sends the load request message over the telecommunications network to an authentication computer which authenticates the smart card[; t]he handset receives a response message which includes a cryptographic signature and an approval to load[; f]inally, the handset validates the second cryptographic signature and loads the value onto the smart card" col. 2 lns. 36-51 and e.g. "the SIM sends a Load Request (including signature S1) and a Funds Request (including PIN or password), collectively "load data," to processing gateway 106[; t]he Load Request message may include a variety of information and preferably includes the card signature S1, the card number, an expiry date, and a load amount[; o]ther information such as a security algorithm, transaction counter, current card balance, and smart card number are also preferably provided[; a]ll of this information is prepackaged into a single Load Request message[; t]he Funds Request message preferably includes the amount of funds to be loaded, the funding account number and the PIN or password" col. 8 ln. 61 - col. 9 ln. 5 and "[s]mart card 18 is typically an ISO 7816 credit card-sized plastic card that includes one or more semiconductor integrated circuits[; a]lso termed "chip cards," integrated circuit cards, memory cards or processor cards, a smart card can interface with a point-of-sale terminal, an ATM, or with a card reader integrated within a computer, telephone, vending machine, or a variety of other devices" col. 4 lns. 47-61 or "[h]andset 102 includes an EMV smart card reader, a keypad, a display, a subscriber identification module (SIM) and short message service (SMS) wireless capability[; a] SIM is a well known multi-application smart card chip" col. 6 lns. 36-45 and e.g. "the Load Request is sent from processing gateway 106 to issuer authentication system 206[; t]his Load Request is essentially an authentication request that contains signature S1[; a]uthentication system 206 accepts the request, validates the card and S1 data, and responds with a Load Response (including an approval) and a cryptographic signature S2 used for verification by the smart card in step 338" col. 9 lns. 6-20) 
• 1 ¶ 2 • receiving a request by a user through a mobile application running on the mobile device for a transactional operation; Reference (HOFFMAN: discloses e.g. "a technique allows the loading of value over a telecommunications network onto a smart card[; t]he mobile telephone handset receives a request from a user to load a value onto the smart card[; t]he handset then generates a funds request message which includes the value and sends the funds request message over the telecommunications network to a funds issuer computer[; t]he funds issuer computer debits an account associated with the user[; n]ext, the handset generates a load request message with a cryptographic signature and sends the load request message over the telecommunications network to an authentication computer which authenticates the smart card[; t]he handset receives a response message which includes a cryptographic signature and an approval to load[; f]inally, the handset validates the second cryptographic signature and loads the value onto the smart card" col. 2 lns. 36-51 and "handset 102 which responds by presenting a main menu in step 304 via the SIM present within the handset[; i]n step 306 the user requests that a load occur using the handset[; i]n step 307 the handset prompts the cardholder to insert a smart card and the SIM issues a reset card instruction to the card to open the smart card application[; t]he smart card responds in step 308 with an ATR (Answer to Reset) response indicating the application is open[; i]n step 309 the SIM determines the funding account information, the amount of value already present in the stored value application, and the maximum value that may be loaded[; t]his card data is returned to the handset in step 310[; i]n step 312 the user is prompted to enter the amount to be loaded" col. 7 ln. 65 - col. 8 ln. 14 or "a user with a handset may order and pay for products and/or services via handset 102 using a smart card stored value application" col. 11 lns. 1-5) 
• 1 ¶ 3 • reading information from the chip in response to the request from the mobile application; Reference (HOFFMAN: discloses "[s]mart card 18 is typically an ISO 7816 credit card-sized plastic card that includes one or more semiconductor integrated circuits[; a]lso termed "chip cards," integrated circuit cards, memory cards or processor cards, a smart card can interface with a point-of-sale terminal, an ATM, or with a card reader integrated within a computer, telephone, vending machine, or a variety of other devices" col. 4 lns. 47-61 or "[h]andset 102 includes an EMV smart card reader, a keypad, a display, a subscriber identification module (SIM) and short message service (SMS) wireless capability[; a] SIM is a well known multi-application smart card chip" col. 6 lns. 36-45 and e.g. "a technique allows the loading of value over a telecommunications network onto a smart card[; t]he mobile telephone handset receives a request from a user to load a value onto the smart card[; t]he handset then generates a funds request message which includes the value and sends the funds request message over the telecommunications network to a funds issuer computer[; t]he funds issuer computer debits an account associated with the user[; n]ext, the handset generates a load request message with a cryptographic signature and sends the load request message over the telecommunications network to an authentication computer which authenticates the smart card[; t]he handset receives a response message which includes a cryptographic signature and an approval to load[; f]inally, the handset validates the second cryptographic signature and loads the value onto the smart card" col. 2 lns. 36-51) 
• 1 ¶ 4 • encrypting transactional information read from the chip; Reference (HOFFMAN: discloses e.g. "[c]ryptographic signatures are well-known in the art and may be created in any suitable manner[; p]referably, signatures S1, S2 and/or S3 are created using a cryptographic key shared between the card and the issuer, data unique to the current transaction (including the random number), and data unique to the card[; p]referably, the funding account number, card number, PIN or password, and all S1, S2 or S3 signatures are encrypted under 128-bit triple DES between the SIM and the processing gateway, and again with different 128-bit triple DES keys between processing gateway 106 and the issuer authentication and funds issuer systems" col. 8 lns. 50-60 and e.g. "[c]ryptographic signatures are well-known in the art and may be created in any suitable manner[; p]referably, signatures S1, S2 and/or S3 are created using a cryptographic key shared between the card and the issuer, data unique to the current transaction (including the random number), and data unique to the card[; p]referably, the funding account number, card number, PIN or password, and all S1, S2 or S3 signatures are encrypted under 128-bit triple DES between the SIM and the processing gateway, and again with different 128-bit triple DES keys between processing gateway 106 and the issuer authentication and funds issuer systems" col. 8 lns. 50-60 and "[s]mart card 18 is typically an ISO 7816 credit card-sized plastic card that includes one or more semiconductor integrated circuits[; a]lso termed "chip cards," integrated circuit cards, memory cards or processor cards, a smart card can interface with a point-of-sale terminal, an ATM, or with a card reader integrated within a computer, telephone, vending machine, or a variety of other devices" col. 4 lns. 47-61 or "[h]andset 102 includes an EMV smart card reader, a keypad, a display, a subscriber identification module (SIM) and short message service (SMS) wireless capability[; a] SIM is a well known multi-application smart card chip" col. 6 lns. 36-45 and e.g. "a technique allows the loading of value over a telecommunications network onto a smart card[; t]he mobile telephone handset receives a request from a user to load a value onto the smart card[; t]he handset then generates a funds request message which includes the value and sends the funds request message over the telecommunications network to a funds issuer computer[; t]he funds issuer computer debits an account associated with the user[; n]ext, the handset generates a load request message with a cryptographic signature and sends the load request message over the telecommunications network to an authentication computer which authenticates the smart card[; t]he handset receives a response message which includes a cryptographic signature and an approval to load[; f]inally, the handset validates the second cryptographic signature and loads the value onto the smart card" col. 2 lns. 36-51) 
• 1 ¶ 5 • transferring the encrypted transactional information remotely to the operational network server; and Reference (HOFFMAN: discloses e.g. "[c]ryptographic signatures are well-known in the art and may be created in any suitable manner[; p]referably, signatures S1, S2 and/or S3 are created using a cryptographic key shared between the card and the issuer, data unique to the current transaction (including the random number), and data unique to the card[; p]referably, the funding account number, card number, PIN or password, and all S1, S2 or S3 signatures are encrypted under 128-bit triple DES between the SIM and the processing gateway, and again with different 128-bit triple DES keys between processing gateway 106 and the issuer authentication and funds issuer systems" col. 8 lns. 50-60 and e.g. "a technique allows the loading of value over a telecommunications network onto a smart card[; t]he mobile telephone handset receives a request from a user to load a value onto the smart card[; t]he handset then generates a funds request message which includes the value and sends the funds request message over the telecommunications network to a funds issuer computer[; t]he funds issuer computer debits an account associated with the user[; n]ext, the handset generates a load request message with a cryptographic signature and sends the load request message over the telecommunications network to an authentication computer which authenticates the smart card[; t]he handset receives a response message which includes a cryptographic signature and an approval to load[; f]inally, the handset validates the second cryptographic signature and loads the value onto the smart card" col. 2 lns. 36-51) 
• 1 ¶ 6 • updating information on the chip based upon a transactional response from the operational network server. Reference (HOFFMAN: discloses e.g. "a technique allows the loading of value over a telecommunications network onto a smart card[; t]he mobile telephone handset receives a request from a user to load a value onto the smart card[; t]he handset then generates a funds request message which includes the value and sends the funds request message over the telecommunications network to a funds issuer computer[; t]he funds issuer computer debits an account associated with the user[; n]ext, the handset generates a load request message with a cryptographic signature and sends the load request message over the telecommunications network to an authentication computer which authenticates the smart card[; t]he handset receives a response message which includes a cryptographic signature and an approval to load[; f]inally, the handset validates the second cryptographic signature and loads the value onto the smart card" col. 2 lns. 36-51) 
    
        
            
                                
            
        
    

Claim 2, EXAMINER's Analysis: Claim 2 is rejected as being anticipated by HOFFMAN. Claim 2 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, HOFFMAN discloses the claimed subject matter of claim 2 as follows and as explained below.
Regarding and as per CLAIM 2, the method according to claim 1 further comprising: Reference (HOFFMAN: discloses e.g. "[a] method of loading value over a wireless telecommunications network onto a smart card" Claim 1) 
• 2 ¶ 2 • authentication on the server; and Reference (HOFFMAN: discloses e.g. "the Load Request is sent from processing gateway 106 to issuer authentication system 206[; t]his Load Request is essentially an authentication request that contains signature S1[; a]uthentication system 206 accepts the request, validates the card and S1 data, and responds with a Load Response (including an approval) and a cryptographic signature S2 used for verification by the smart card in step 338" col. 9 lns. 6-20 and e.g. "a technique allows the loading of value over a telecommunications network onto a smart card[; t]he mobile telephone handset receives a request from a user to load a value onto the smart card[; t]he handset then generates a funds request message which includes the value and sends the funds request message over the telecommunications network to a funds issuer computer[; t]he funds issuer computer debits an account associated with the user[; n]ext, the handset generates a load request message with a cryptographic signature and sends the load request message over the telecommunications network to an authentication computer which authenticates the smart card[; t]he handset receives a response message which includes a cryptographic signature and an approval to load[; f]inally, the handset validates the second cryptographic signature and loads the value onto the smart card" col. 2 lns. 36-51) 
• 2 ¶ 3 • authentication with a first issuer key. Reference (HOFFMAN: discloses e.g. "the Load Request is sent from processing gateway 106 to issuer authentication system 206[; t]his Load Request is essentially an authentication request that contains signature S1[; a]uthentication system 206 accepts the request, validates the card and S1 data, and responds with a Load Response (including an approval) and a cryptographic signature S2 used for verification by the smart card in step 338" col. 9 lns. 6-20) 
    
        
            
                                
            
        
    

Claim 4, EXAMINER's Analysis: Claim 4 is rejected as being anticipated by HOFFMAN. Claim 4 is a dependent claim that directly depends upon parent claim 2, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 2 and 1, HOFFMAN discloses the claimed subject matter of claim 4 as follows and as explained below.
Regarding and as per CLAIM 4, the method according to claim 2 further comprising using multiple cryptographic keys together along the authentication steps. Reference (HOFFMAN: discloses e.g. "[c]ryptographic signatures are well-known in the art and may be created in any suitable manner[; p]referably, signatures S1, S2 and/or S3 are created using a cryptographic key shared between the card and the issuer, data unique to the current transaction (including the random number), and data unique to the card[; p]referably, the funding account number, card number, PIN or password, and all S1, S2 or S3 signatures are encrypted under 128-bit triple DES between the SIM and the processing gateway, and again with different 128-bit triple DES keys between processing gateway 106 and the issuer authentication and funds issuer systems" col. 8 lns. 50-60) 
    
        
            
                                
            
        
    

Claim 5, EXAMINER's Analysis: Claim 5 is rejected as being anticipated by HOFFMAN. Claim 5 is a dependent claim that directly depends upon parent claim 4, which is also a dependent claim, and thus the instant claim indirectly depends upon claims 2 and 1, of which the latter is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 4 and 2 and 1, HOFFMAN discloses the claimed subject matter of claim 5 as follows and as explained below.
Regarding and as per CLAIM 5, the method according to claim 4 further comprising ensuring the integrity of the transactional information transferred remotely with a cryptographic model, reducing the possibility of fraud. Reference (HOFFMAN: discloses e.g. "[c]ryptographic signatures are well-known in the art and may be created in any suitable manner[; p]referably, signatures S1, S2 and/or S3 are created using a cryptographic key shared between the card and the issuer, data unique to the current transaction (including the random number), and data unique to the card[; p]referably, the funding account number, card number, PIN or password, and all S1, S2 or S3 signatures are encrypted under 128-bit triple DES between the SIM and the processing gateway, and again with different 128-bit triple DES keys between processing gateway 106 and the issuer authentication and funds issuer systems" col. 8 lns. 50-60) 
    
        
            
                                
            
        
    

Claim 6, EXAMINER's Analysis: Claim 6 is rejected as being anticipated by HOFFMAN. Claim 6 is a dependent claim that directly depends upon parent claim 4, which is also a dependent claim, and thus the instant claim indirectly depends upon claims 2 and 1, of which the latter is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 4 and 2 and 1, HOFFMAN discloses the claimed subject matter of claim 6 as follows and as explained below.
Regarding and as per CLAIM 6, the method according to claim 4 further comprising using a second key that encrypts read and write keys associated with a serial number of the chip. Reference (HOFFMAN: discloses e.g. "[c]ryptographic signatures are well-known in the art and may be created in any suitable manner[; p]referably, signatures S1, S2 and/or S3 are created using a cryptographic key shared between the card and the issuer, data unique to the current transaction (including the random number), and data unique to the card[; p]referably, the funding account number, card number, PIN or password, and all S1, S2 or S3 signatures are encrypted under 128-bit triple DES between the SIM and the processing gateway, and again with different 128-bit triple DES keys between processing gateway 106 and the issuer authentication and funds issuer systems" col. 8 lns. 50-60) 
    
        
            
                                
            
        
    

Claim 7, EXAMINER's Analysis: Claim 7 is rejected as being anticipated by HOFFMAN. Claim 7 is a dependent claim that directly depends upon parent claim 5, which is also a dependent claim, and thus the instant claim indirectly depends upon claims 4 and 2 and 1, of which the latter is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 5 and 4 and 2 and 1, HOFFMAN discloses the claimed subject matter of claim 7 as follows and as explained below.
Regarding and as per CLAIM 7, the method according to claim 5, Reference (HOFFMAN: discloses e.g. "[a] method of loading value over a wireless telecommunications network onto a smart card" Claim 1) 
• 7 ¶ 2 • wherein the cryptographic model reduces the possibility of fraud by insertion of a fraudulent agent between the mobile application and the server of the operational network. Reference (HOFFMAN: discloses e.g. "[c]ryptographic signatures are well-known in the art and may be created in any suitable manner[; p]referably, signatures S1, S2 and/or S3 are created using a cryptographic key shared between the card and the issuer, data unique to the current transaction (including the random number), and data unique to the card[; p]referably, the funding account number, card number, PIN or password, and all S1, S2 or S3 signatures are encrypted under 128-bit triple DES between the SIM and the processing gateway, and again with different 128-bit triple DES keys between processing gateway 106 and the issuer authentication and funds issuer systems" col. 8 lns. 50-60 and "handset 102 which responds by presenting a main menu in step 304 via the SIM present within the handset[; i]n step 306 the user requests that a load occur using the handset[; i]n step 307 the handset prompts the cardholder to insert a smart card and the SIM issues a reset card instruction to the card to open the smart card application[; t]he smart card responds in step 308 with an ATR (Answer to Reset) response indicating the application is open[; i]n step 309 the SIM determines the funding account information, the amount of value already present in the stored value application, and the maximum value that may be loaded[; t]his card data is returned to the handset in step 310[; i]n step 312 the user is prompted to enter the amount to be loaded" col. 7 ln. 65 - col. 8 ln. 14 or "a user with a handset may order and pay for products and/or services via handset 102 using a smart card stored value application" col. 11 lns. 1-5 and e.g. "the Load Request is sent from processing gateway 106 to issuer authentication system 206[; t]his Load Request is essentially an authentication request that contains signature S1[; a]uthentication system 206 accepts the request, validates the card and S1 data, and responds with a Load Response (including an approval) and a cryptographic signature S2 used for verification by the smart card in step 338" col. 9 lns. 6-20) 
    
        
            
                                
            
        
    

Claim 8, EXAMINER's Analysis: Claim 8 is rejected as being anticipated by HOFFMAN. Claim 8 is a dependent claim that directly depends upon parent claim 6, which is also a dependent claim, and thus the instant claim indirectly depends upon claims 4 and 2 and 1, of which the latter is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 6 and 4 and 2 and 1, HOFFMAN discloses the claimed subject matter of claim 8 as follows and as explained below.
Regarding and as per CLAIM 8, the method according to claim 6, See Prior Comment(s) at Claim 7 Par. 1; Reference (HOFFMAN: discloses e.g. "[a] method of loading value over a wireless telecommunications network onto a smart card" Claim 1) 
• 8 ¶ 2 • wherein the transactional information is transferred and interpreted by the operational network server using the second key; and Reference (HOFFMAN: discloses e.g. "[c]ryptographic signatures are well-known in the art and may be created in any suitable manner[; p]referably, signatures S1, S2 and/or S3 are created using a cryptographic key shared between the card and the issuer, data unique to the current transaction (including the random number), and data unique to the card[; p]referably, the funding account number, card number, PIN or password, and all S1, S2 or S3 signatures are encrypted under 128-bit triple DES between the SIM and the processing gateway, and again with different 128-bit triple DES keys between processing gateway 106 and the issuer authentication and funds issuer systems" col. 8 lns. 50-60 and e.g. "[c]ryptographic signatures are well-known in the art and may be created in any suitable manner[; p]referably, signatures S1, S2 and/or S3 are created using a cryptographic key shared between the card and the issuer, data unique to the current transaction (including the random number), and data unique to the card[; p]referably, the funding account number, card number, PIN or password, and all S1, S2 or S3 signatures are encrypted under 128-bit triple DES between the SIM and the processing gateway, and again with different 128-bit triple DES keys between processing gateway 106 and the issuer authentication and funds issuer systems" col. 8 lns. 50-60 and e.g. "the Load Request is sent from processing gateway 106 to issuer authentication system 206[; t]his Load Request is essentially an authentication request that contains signature S1[; a]uthentication system 206 accepts the request, validates the card and S1 data, and responds with a Load Response (including an approval) and a cryptographic signature S2 used for verification by the smart card in step 338" col. 9 lns. 6-20) 
• 8 ¶ 3 • wherein the serial number is provided by a sending agent. Reference (HOFFMAN: discloses e.g. "[c]ryptographic signatures are well-known in the art and may be created in any suitable manner[; p]referably, signatures S1, S2 and/or S3 are created using a cryptographic key shared between the card and the issuer, data unique to the current transaction (including the random number), and data unique to the card[; p]referably, the funding account number, card number, PIN or password, and all S1, S2 or S3 signatures are encrypted under 128-bit triple DES between the SIM and the processing gateway, and again with different 128-bit triple DES keys between processing gateway 106 and the issuer authentication and funds issuer systems" col. 8 lns. 50-60) 
    
        
            
                                
            
        
    

Claim 9, EXAMINER's Analysis: Claim 9 is rejected as being anticipated by HOFFMAN. Claim 9 is an independent claim. HOFFMAN discloses the claimed subject matter of claim 9 as follows and as explained below.
Regarding and as per CLAIM 9, a method for transitional updating of information in a chip of a mobile device using an operational network server comprising: See Prior Comment(s) at Claim 1 Par. 1; Reference (HOFFMAN: discloses e.g. "[a] method of loading value over a wireless telecommunications network onto a smart card" Claim 1 and e.g. "a technique allows the loading of value over a telecommunications network onto a smart card[; t]he mobile telephone handset receives a request from a user to load a value onto the smart card[; t]he handset then generates a funds request message which includes the value and sends the funds request message over the telecommunications network to a funds issuer computer[; t]he funds issuer computer debits an account associated with the user[; n]ext, the handset generates a load request message with a cryptographic signature and sends the load request message over the telecommunications network to an authentication computer which authenticates the smart card[; t]he handset receives a response message which includes a cryptographic signature and an approval to load[; f]inally, the handset validates the second cryptographic signature and loads the value onto the smart card" col. 2 lns. 36-51 and e.g. "the SIM sends a Load Request (including signature S1) and a Funds Request (including PIN or password), collectively "load data," to processing gateway 106[; t]he Load Request message may include a variety of information and preferably includes the card signature S1, the card number, an expiry date, and a load amount[; o]ther information such as a security algorithm, transaction counter, current card balance, and smart card number are also preferably provided[; a]ll of this information is prepackaged into a single Load Request message[; t]he Funds Request message preferably includes the amount of funds to be loaded, the funding account number and the PIN or password" col. 8 ln. 61 - col. 9 ln. 5 and "[s]mart card 18 is typically an ISO 7816 credit card-sized plastic card that includes one or more semiconductor integrated circuits[; a]lso termed "chip cards," integrated circuit cards, memory cards or processor cards, a smart card can interface with a point-of-sale terminal, an ATM, or with a card reader integrated within a computer, telephone, vending machine, or a variety of other devices" col. 4 lns. 47-61 or "[h]andset 102 includes an EMV smart card reader, a keypad, a display, a subscriber identification module (SIM) and short message service (SMS) wireless capability[; a] SIM is a well known multi-application smart card chip" col. 6 lns. 36-45 and e.g. "the Load Request is sent from processing gateway 106 to issuer authentication system 206[; t]his Load Request is essentially an authentication request that contains signature S1[; a]uthentication system 206 accepts the request, validates the card and S1 data, and responds with a Load Response (including an approval) and a cryptographic signature S2 used for verification by the smart card in step 338" col. 9 lns. 6-20) 
• 9 ¶ 2 • receiving a request by a user through a mobile application running on the mobile device for a transactional operation; See Prior Comment(s) at Claim 1 Par. 2; Reference (HOFFMAN: discloses e.g. "a technique allows the loading of value over a telecommunications network onto a smart card[; t]he mobile telephone handset receives a request from a user to load a value onto the smart card[; t]he handset then generates a funds request message which includes the value and sends the funds request message over the telecommunications network to a funds issuer computer[; t]he funds issuer computer debits an account associated with the user[; n]ext, the handset generates a load request message with a cryptographic signature and sends the load request message over the telecommunications network to an authentication computer which authenticates the smart card[; t]he handset receives a response message which includes a cryptographic signature and an approval to load[; f]inally, the handset validates the second cryptographic signature and loads the value onto the smart card" col. 2 lns. 36-51 and "handset 102 which responds by presenting a main menu in step 304 via the SIM present within the handset[; i]n step 306 the user requests that a load occur using the handset[; i]n step 307 the handset prompts the cardholder to insert a smart card and the SIM issues a reset card instruction to the card to open the smart card application[; t]he smart card responds in step 308 with an ATR (Answer to Reset) response indicating the application is open[; i]n step 309 the SIM determines the funding account information, the amount of value already present in the stored value application, and the maximum value that may be loaded[; t]his card data is returned to the handset in step 310[; i]n step 312 the user is prompted to enter the amount to be loaded" col. 7 ln. 65 - col. 8 ln. 14 or "a user with a handset may order and pay for products and/or services via handset 102 using a smart card stored value application" col. 11 lns. 1-5) 
• 9 ¶ 3 • reading information from the chip in response to the request from the mobile application; See Prior Comment(s) at Claim 1 Par. 3; Reference (HOFFMAN: discloses "[s]mart card 18 is typically an ISO 7816 credit card-sized plastic card that includes one or more semiconductor integrated circuits[; a]lso termed "chip cards," integrated circuit cards, memory cards or processor cards, a smart card can interface with a point-of-sale terminal, an ATM, or with a card reader integrated within a computer, telephone, vending machine, or a variety of other devices" col. 4 lns. 47-61 or "[h]andset 102 includes an EMV smart card reader, a keypad, a display, a subscriber identification module (SIM) and short message service (SMS) wireless capability[; a] SIM is a well known multi-application smart card chip" col. 6 lns. 36-45 and e.g. "the SIM sends a Load Request (including signature S1) and a Funds Request (including PIN or password), collectively "load data," to processing gateway 106[; t]he Load Request message may include a variety of information and preferably includes the card signature S1, the card number, an expiry date, and a load amount[; o]ther information such as a security algorithm, transaction counter, current card balance, and smart card number are also preferably provided[; a]ll of this information is prepackaged into a single Load Request message[; t]he Funds Request message preferably includes the amount of funds to be loaded, the funding account number and the PIN or password" col. 8 ln. 61 - col. 9 ln. 5 and e.g. "a technique allows the loading of value over a telecommunications network onto a smart card[; t]he mobile telephone handset receives a request from a user to load a value onto the smart card[; t]he handset then generates a funds request message which includes the value and sends the funds request message over the telecommunications network to a funds issuer computer[; t]he funds issuer computer debits an account associated with the user[; n]ext, the handset generates a load request message with a cryptographic signature and sends the load request message over the telecommunications network to an authentication computer which authenticates the smart card[; t]he handset receives a response message which includes a cryptographic signature and an approval to load[; f]inally, the handset validates the second cryptographic signature and loads the value onto the smart card" col. 2 lns. 36-51 and "handset 102 which responds by presenting a main menu in step 304 via the SIM present within the handset[; i]n step 306 the user requests that a load occur using the handset[; i]n step 307 the handset prompts the cardholder to insert a smart card and the SIM issues a reset card instruction to the card to open the smart card application[; t]he smart card responds in step 308 with an ATR (Answer to Reset) response indicating the application is open[; i]n step 309 the SIM determines the funding account information, the amount of value already present in the stored value application, and the maximum value that may be loaded[; t]his card data is returned to the handset in step 310[; i]n step 312 the user is prompted to enter the amount to be loaded" col. 7 ln. 65 - col. 8 ln. 14 or "a user with a handset may order and pay for products and/or services via handset 102 using a smart card stored value application" col. 11 lns. 1-5) 
• 9 ¶ 4 • generating a first encrypted key to ensure the integrity of transactional information read from the chip; Reference (HOFFMAN: discloses e.g. "security card signature S2 is a value that uniquely identifies and validates security card 418 to prove to card 18 that the incoming debit command is a valid command from a real security card[; t]his validation ensures that when the smart card is debited the financial totals in the security card are updated[; t]hus, the user of the smart card is guaranteed that a valid debit of the card has occurred[; i]n a preferred embodiment of the invention, signature S2 is an encrypted value ensuring that no other entity can forge an identity of a security card" col. 11 lns. 49-60 or "card 18 verifies signature S2, debits itself by the purchase amount, and also generates a Debit Result message (presumed to be successful) and a card signature S3[; t]he card signature S3 is a unique value identifying a valid smart card[; i]n a preferred embodiment of the invention, this signature is in encrypted form to prevent tampering" col. 11 ln. 61 - col. 12 ln. 10 and e.g. "[c]ryptographic signatures are well-known in the art and may be created in any suitable manner[; p]referably, signatures S1, S2 and/or S3 are created using a cryptographic key shared between the card and the issuer, data unique to the current transaction (including the random number), and data unique to the card[; p]referably, the funding account number, card number, PIN or password, and all S1, S2 or S3 signatures are encrypted under 128-bit triple DES between the SIM and the processing gateway, and again with different 128-bit triple DES keys between processing gateway 106 and the issuer authentication and funds issuer systems" col. 8 lns. 50-60) 
• 9 ¶ 5 • encrypting the transactional information for remote transfer; Reference (HOFFMAN: discloses e.g. "[c]ryptographic signatures are well-known in the art and may be created in any suitable manner[; p]referably, signatures S1, S2 and/or S3 are created using a cryptographic key shared between the card and the issuer, data unique to the current transaction (including the random number), and data unique to the card[; p]referably, the funding account number, card number, PIN or password, and all S1, S2 or S3 signatures are encrypted under 128-bit triple DES between the SIM and the processing gateway, and again with different 128-bit triple DES keys between processing gateway 106 and the issuer authentication and funds issuer systems" col. 8 lns. 50-60 and e.g. "a technique allows the loading of value over a telecommunications network onto a smart card[; t]he mobile telephone handset receives a request from a user to load a value onto the smart card[; t]he handset then generates a funds request message which includes the value and sends the funds request message over the telecommunications network to a funds issuer computer[; t]he funds issuer computer debits an account associated with the user[; n]ext, the handset generates a load request message with a cryptographic signature and sends the load request message over the telecommunications network to an authentication computer which authenticates the smart card[; t]he handset receives a response message which includes a cryptographic signature and an approval to load[; f]inally, the handset validates the second cryptographic signature and loads the value onto the smart card" col. 2 lns. 36-51) 
• 9 ¶ 6 • transferring the encrypted transactional information remotely to the operational network server; See Prior Comment(s) at Claim 1 Par. 5; Reference (HOFFMAN: discloses e.g. "[c]ryptographic signatures are well-known in the art and may be created in any suitable manner[; p]referably, signatures S1, S2 and/or S3 are created using a cryptographic key shared between the card and the issuer, data unique to the current transaction (including the random number), and data unique to the card[; p]referably, the funding account number, card number, PIN or password, and all S1, S2 or S3 signatures are encrypted under 128-bit triple DES between the SIM and the processing gateway, and again with different 128-bit triple DES keys between processing gateway 106 and the issuer authentication and funds issuer systems" col. 8 lns. 50-60 and e.g. "[c]ryptographic signatures are well-known in the art and may be created in any suitable manner[; p]referably, signatures S1, S2 and/or S3 are created using a cryptographic key shared between the card and the issuer, data unique to the current transaction (including the random number), and data unique to the card[; p]referably, the funding account number, card number, PIN or password, and all S1, S2 or S3 signatures are encrypted under 128-bit triple DES between the SIM and the processing gateway, and again with different 128-bit triple DES keys between processing gateway 106 and the issuer authentication and funds issuer systems" col. 8 lns. 50-60 and e.g. "a technique allows the loading of value over a telecommunications network onto a smart card[; t]he mobile telephone handset receives a request from a user to load a value onto the smart card[; t]he handset then generates a funds request message which includes the value and sends the funds request message over the telecommunications network to a funds issuer computer[; t]he funds issuer computer debits an account associated with the user[; n]ext, the handset generates a load request message with a cryptographic signature and sends the load request message over the telecommunications network to an authentication computer which authenticates the smart card[; t]he handset receives a response message which includes a cryptographic signature and an approval to load[; f]inally, the handset validates the second cryptographic signature and loads the value onto the smart card" col. 2 lns. 36-51 and e.g. "the Load Request is sent from processing gateway 106 to issuer authentication system 206[; t]his Load Request is essentially an authentication request that contains signature S1[; a]uthentication system 206 accepts the request, validates the card and S1 data, and responds with a Load Response (including an approval) and a cryptographic signature S2 used for verification by the smart card in step 338" col. 9 lns. 6-20) 
• 9 ¶ 7 • returning a transactional response to the mobile application running on the mobile device by the operational network server; and Reference (HOFFMAN: discloses e.g. "a technique allows the loading of value over a telecommunications network onto a smart card[; t]he mobile telephone handset receives a request from a user to load a value onto the smart card[; t]he handset then generates a funds request message which includes the value and sends the funds request message over the telecommunications network to a funds issuer computer[; t]he funds issuer computer debits an account associated with the user[; n]ext, the handset generates a load request message with a cryptographic signature and sends the load request message over the telecommunications network to an authentication computer which authenticates the smart card[; t]he handset receives a response message which includes a cryptographic signature and an approval to load[; f]inally, the handset validates the second cryptographic signature and loads the value onto the smart card" col. 2 lns. 36-51) 
• 9 ¶ 8 • updating information on the chip based upon the transactional response from the operational network server. See Prior Comment(s) at Claim 1 Par. 6; Reference (HOFFMAN: discloses e.g. "a technique allows the loading of value over a telecommunications network onto a smart card[; t]he mobile telephone handset receives a request from a user to load a value onto the smart card[; t]he handset then generates a funds request message which includes the value and sends the funds request message over the telecommunications network to a funds issuer computer[; t]he funds issuer computer debits an account associated with the user[; n]ext, the handset generates a load request message with a cryptographic signature and sends the load request message over the telecommunications network to an authentication computer which authenticates the smart card[; t]he handset receives a response message which includes a cryptographic signature and an approval to load[; f]inally, the handset validates the second cryptographic signature and loads the value onto the smart card" col. 2 lns. 36-51 and e.g. "the SIM sends a Load Request (including signature S1) and a Funds Request (including PIN or password), collectively "load data," to processing gateway 106[; t]he Load Request message may include a variety of information and preferably includes the card signature S1, the card number, an expiry date, and a load amount[; o]ther information such as a security algorithm, transaction counter, current card balance, and smart card number are also preferably provided[; a]ll of this information is prepackaged into a single Load Request message[; t]he Funds Request message preferably includes the amount of funds to be loaded, the funding account number and the PIN or password" col. 8 ln. 61 - col. 9 ln. 5 and "[s]mart card 18 is typically an ISO 7816 credit card-sized plastic card that includes one or more semiconductor integrated circuits[; a]lso termed "chip cards," integrated circuit cards, memory cards or processor cards, a smart card can interface with a point-of-sale terminal, an ATM, or with a card reader integrated within a computer, telephone, vending machine, or a variety of other devices" col. 4 lns. 47-61 or "[h]andset 102 includes an EMV smart card reader, a keypad, a display, a subscriber identification module (SIM) and short message service (SMS) wireless capability[; a] SIM is a well known multi-application smart card chip" col. 6 lns. 36-45 and e.g. "the Load Request is sent from processing gateway 106 to issuer authentication system 206[; t]his Load Request is essentially an authentication request that contains signature S1[; a]uthentication system 206 accepts the request, validates the card and S1 data, and responds with a Load Response (including an approval) and a cryptographic signature S2 used for verification by the smart card in step 338" col. 9 lns. 6-20) 
    
        
            
                                
            
        
    

Claim 10, EXAMINER's Analysis: Claim 10 is rejected as being anticipated by HOFFMAN. Claim 10 is a dependent claim that directly depends upon parent claim 9, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 9, HOFFMAN discloses the claimed subject matter of claim 10 as follows and as explained below.
Regarding and as per CLAIM 10, the method of Claim 9 further comprising, by the operational network server: Reference (HOFFMAN: discloses e.g. "[a] method of loading value over a wireless telecommunications network onto a smart card" Claim 1 and e.g. "the Load Request is sent from processing gateway 106 to issuer authentication system 206[; t]his Load Request is essentially an authentication request that contains signature S1[; a]uthentication system 206 accepts the request, validates the card and S1 data, and responds with a Load Response (including an approval) and a cryptographic signature S2 used for verification by the smart card in step 338" col. 9 lns. 6-20) 
• 10 ¶ 2 • integrity testing for the transactional information; Reference (HOFFMAN: See Prior Comment at Claim 5 Par. 1 and e.g. "[c]ryptographic signatures are well-known in the art and may be created in any suitable manner[; p]referably, signatures S1, S2 and/or S3 are created using a cryptographic key shared between the card and the issuer, data unique to the current transaction (including the random number), and data unique to the card[; p]referably, the funding account number, card number, PIN or password, and all S1, S2 or S3 signatures are encrypted under 128-bit triple DES between the SIM and the processing gateway, and again with different 128-bit triple DES keys between processing gateway 106 and the issuer authentication and funds issuer systems" col. 8 lns. 50-60 and See Prior Comment at Claim 1 Par. 4) 
• 10 ¶ 3 • performing an authentication with an issuer key of an issuing agent; Reference (HOFFMAN: discloses e.g. "the Load Request is sent from processing gateway 106 to issuer authentication system 206[; t]his Load Request is essentially an authentication request that contains signature S1[; a]uthentication system 206 accepts the request, validates the card and S1 data, and responds with a Load Response (including an approval) and a cryptographic signature S2 used for verification by the smart card in step 338" col. 9 lns. 6-20 and See Prior Comment at Claim 2 Par. 3 and See Prior Comment at Claim 8 Par. 3) 
• 10 ¶ 4 • using a second encrypted key linked to the transaction to encrypt read and write keys associated with a serial number of the chip and provided by the issuing agent; and Reference (HOFFMAN: See Prior Comment at Claim 6 Par. 1 and e.g. "security card signature S2 is a value that uniquely identifies and validates security card 418 to prove to card 18 that the incoming debit command is a valid command from a real security card[; t]his validation ensures that when the smart card is debited the financial totals in the security card are updated[; t]hus, the user of the smart card is guaranteed that a valid debit of the card has occurred[; i]n a preferred embodiment of the invention, signature S2 is an encrypted value ensuring that no other entity can forge an identity of a security card" col. 11 lns. 49-60 or "card 18 verifies signature S2, debits itself by the purchase amount, and also generates a Debit Result message (presumed to be successful) and a card signature S3[; t]he card signature S3 is a unique value identifying a valid smart card[; i]n a preferred embodiment of the invention, this signature is in encrypted form to prevent tampering" col. 11 ln. 61 - col. 12 ln. 10 and e.g. "[c]ryptographic signatures are well-known in the art and may be created in any suitable manner[; p]referably, signatures S1, S2 and/or S3 are created using a cryptographic key shared between the card and the issuer, data unique to the current transaction (including the random number), and data unique to the card[; p]referably, the funding account number, card number, PIN or password, and all S1, S2 or S3 signatures are encrypted under 128-bit triple DES between the SIM and the processing gateway, and again with different 128-bit triple DES keys between processing gateway 106 and the issuer authentication and funds issuer systems" col. 8 lns. 50-60 and "handset 102 which responds by presenting a main menu in step 304 via the SIM present within the handset[; i]n step 306 the user requests that a load occur using the handset[; i]n step 307 the handset prompts the cardholder to insert a smart card and the SIM issues a reset card instruction to the card to open the smart card application[; t]he smart card responds in step 308 with an ATR (Answer to Reset) response indicating the application is open[; i]n step 309 the SIM determines the funding account information, the amount of value already present in the stored value application, and the maximum value that may be loaded[; t]his card data is returned to the handset in step 310[; i]n step 312 the user is prompted to enter the amount to be loaded" col. 7 ln. 65 - col. 8 ln. 14 or "a user with a handset may order and pay for products and/or services via handset 102 using a smart card stored value application" col. 11 lns. 1-5 and See Prior Comment at Claim 8 Par. 3) 
• 10 ¶ 5 • determining the transactional response. Reference (HOFFMAN: discloses e.g. "a technique allows the loading of value over a telecommunications network onto a smart card[; t]he mobile telephone handset receives a request from a user to load a value onto the smart card[; t]he handset then generates a funds request message which includes the value and sends the funds request message over the telecommunications network to a funds issuer computer[; t]he funds issuer computer debits an account associated with the user[; n]ext, the handset generates a load request message with a cryptographic signature and sends the load request message over the telecommunications network to an authentication computer which authenticates the smart card[; t]he handset receives a response message which includes a cryptographic signature and an approval to load[; f]inally, the handset validates the second cryptographic signature and loads the value onto the smart card" col. 2 lns. 36-51 and See Prior Comment at Claim 1 Par. 6) 
    
        
            
                                
            
        
    

Claim 12, EXAMINER's Analysis: Claim 12 is rejected as being anticipated by HOFFMAN. Claim 12 is a dependent claim that directly depends upon parent claim 10, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 9, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 10 and 9, HOFFMAN discloses the claimed subject matter of claim 12 as follows and as explained below.
Regarding and as per CLAIM 12, the method of Claim 10, wherein integrity testing for the transactional information comprises using a cryptographic model, reducing the possibility of fraud by insertion of a fraudulent agent between the mobile application and the operational network server. Reference (HOFFMAN: discloses e.g. "[c]ryptographic signatures are well-known in the art and may be created in any suitable manner[; p]referably, signatures S1, S2 and/or S3 are created using a cryptographic key shared between the card and the issuer, data unique to the current transaction (including the random number), and data unique to the card[; p]referably, the funding account number, card number, PIN or password, and all S1, S2 or S3 signatures are encrypted under 128-bit triple DES between the SIM and the processing gateway, and again with different 128-bit triple DES keys between processing gateway 106 and the issuer authentication and funds issuer systems" col. 8 lns. 50-60 and See Prior Comment at Claim 5 Par. 1 and See Prior Comment at Claim 7 Par. 2) 
    
        
            
                                
            
        
    


Response to Arguments
Regarding indefiniteness and/or lack of written description rejections under 35 U.S.C. § 112, the Applicant's arguments submitted April 21, 2021 (hereinafter "REMARKS") in response to the Official Correspondence mailed February 23, 2021 (hereinafter "Final Correspondence") have been fully considered and are persuasive. 
• The Applicant argued: 

'Claims 6, 8, and 12 are rejected under 35 USC º 112 as allegedly being indefinite. Specifically, Examiner alleges the claims fail to provide antecedent basis for the limitations of "the contactless chip" and "the communication server of the operational network." By the present Response, claims 6 and 12 are amended to provide antecedent basis to all limitations included therein. Accordingly, Applicant respectfully requests this rejection be withdrawn. ' 
(REMARKS, p. 5). 
The above-quoted arguments are persuasive. 
Regarding eligibility rejections under 35 U.S.C. § 101, the Applicant's arguments submitted April 21, 2021 (hereinafter "REMARKS") in response to the Official Correspondence mailed February 23, 2021 (hereinafter "Final Correspondence") have been fully considered and are persuasive. 
• Specifically, the Applicant argued: 
"2. Claim Rejections Under º 101 
"Claims 1-8 are rejected under 35 USC º101 as allegedly being directed to a judicial exception without significantly more. Applicant respectfully disagrees and submits the pending claims comply with º 101. 
'Examiner alleges claims 1-12 are directed to numerous abstract ideas. For example, with regards to claim 1, Examiner alleges the claims are directed to five abstract ides: "managing personal behavior or relationships or interactions between people," "concepts performed in the human mind," "commercial or legal interactions," "mathematical calculations," and "fundamental economic principles or practices." Final Office Action, p. 4. Examiner does not explain how the claims are directed to any of these abstract ideas. Rather, Examiner merely recites each limitation of the claim and includes a parenthetical after that limitation with a list of abstract ideas to which that 
'For example, Examiner conclusively states the claimed step of "receiving a request by a user through a mobile application running on the mobile device for a transactional operation" is directed to the abstract idea of "managing personal behavior or relationships or interactions between people." Id. The USPTO October 2019 Update on Subject Matter Eligibility indicates this abstract idea "includes social activities, teaching, and following rules or instructions." Examiner, however, provides no analysis of exactly how the claimed step falls into any of these categories. Examiner makes these same conclusory statements for each claim limitation of each claim. Applicant respectfully submits that these types of conclusory statements are insufficient to present a prima facie case of unpatentability. 
'Further, Examiner's mere indication of limitations and statements that those limitations are directed to certain abstract ideas does nothing more than show the claims may "involve" abstract ideas, but it does not establish the claims are "directed" abstract ideas. See MPEP 2106. Indeed, Examiner's limitation by limitation approach to determining whether the claim is directed to an abstract idea is inconsistent with MPEP 2106, which requires the examiner to determine whether "the claim as a whole is directed to a judicial exception." (emphasis added). 
'But even if the claims are directed to an abstract idea as Examiner alleges, the abstract idea is integrated into a practical application to improve the functioning of a technology. Examiner alleges that "[n]othing in independent claims 1 and 9 improves another technology or technical field." Applicant respectfully disagrees. As set forth in the Specification, the claimed invention: 
"provide[s] an alternative for contactless chip users to perform transactional operations when in transit using a smartphone, tablet or any other device capable of running applications furniture. This will allow the user complete autonomy in the process of updating or consulting the contents of their chip, eliminating their dependence on the network of fixed terminals. 
"See Published Application, 4. In particular, this addresses the convention problem of dependence on networks of fixed terminals for making transactions: 

"See, id. at 3. The pending claims reflect this improvement through there recitation of the mobile device to enable the transaction to take place without a fixed terminal. 
"For at least these reasons, Applicant respectfully submits the claims are not directed to patent-ineligible subject matter and requests these rejections be withdrawn. " 
(REMARKS, pp. 6-7). 
The above-quoted arguments are persuasive. 
Regarding prior art anticipation rejections under 35 U.S.C. § 102, the Applicant's arguments submitted April 21, 2021 (hereinafter "REMARKS") in response to the Official Correspondence mailed February 23, 2021 (hereinafter "Final Correspondence") have been fully considered but are not persuasive. 
• The Applicant argued: 
"[] Because Hoffman fails to disclose all the features recited in claims 1-5, 7, and 9-12, Applicant respectfully submits Examiner has not presented the prima facie case of unpatentability. 
'[] Hoffman fails to recite all of the features of Claims 1-5, 7, and 9-12. For example, Hoffman fails to disclose the claims step of "reading information from the chip in response to the request from the mobile application," as recited in Claims 1 and 9. [] Hoffman fails to disclose when information is read from the chip, in particularly whether information is read from the chip "in response to the request from the mobile application," wherein the request is "by a user through a mobile application running on the mobile device for a transactional operation," as recited in the claims. [] 
"[] Hoffman [] is completely silent as to if or when information is read from the smartcard by the mobile device. [] The cited portions of Hoffman are insufficient to set forth the prima facie case of anticipation. 

"Because Hoffman fails to disclose all the features recited in Claims 1 and 9, Applicant respectfully submits Examiner fails to set forth aprimafacie case of anticipation, and, thus, Claims 1, 9, and all claims ultimately dependent therefrom are patentable over the cited reference. 
"[T]his Application is in condition for allowance. []" 
(REMARKS [as abridged], pp. 7-10). 
However, the above-quoted arguments submitted April 21, 2021 at REMARKS pp. 7-10 regarding rejections under 35 U.S.C. § 102 have been fully considered, but are not persuasive. Considerably, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. Contrary to Applicants assertions, all elements within the Applicant's claims were duly considered given their proper weight and attributed with their proper interpretation and applied within the proper tests of the proper factual and legal analyses. The relied upon reference teaches every element required by the claim under its broadest reasonable interpretation because the elements are arranged as required by the claim, but the Applicant's arguments appear to apply an ipsissimis verbis test. The proper test is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1556 (Fed. Cir. 1990). In proper prior art analysis as was applied here, the Office read the Applicant's claims upon the prior art, rather than vice versa as improperly argued by the Applicant. Thus, the Applicant's arguments purport to improperly read or impose the inventive requirements of the cited prior art upon the Applicant's claims and/or preferred embodiment. The features of the prior art to which the Applicant refers are not properly imposed upon the Applicant's claims. Moreover, the cited sections of the prior art disclose material that falls within the scope of the Applicant's claims, and Zoltek Corp. v. United States, 672 F.3d 1309, 1318, 102 USPQ2d 1001, 1008 (Fed. Cir. 2012). The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. When attributed their proper interpretation and with regard to the above-argued features, the pending claims as currently drafted read on the prior art cited by the Office, and therefore the prior art discloses those features. 
    
        
            
                                
            
        
    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub No. US 20160248479 A1 by Bellenger; Thomas et al. discloses CONTACTLESS DATA EXCHANGE BETWEEN MOBILE DEVICES AND READERS.
USPGPub No. US 20150006378 A1 by Blythe; Simon discloses USER DEVICES, SYSTEMS AND METHODS FOR USE IN TRANSACTIONS.
USPGPub No. US 20110202466 A1 by Carter; Robert A. discloses Multifactor Authentication.
USPGPub No. US 20090198618 A1 by Chan; Yuen Wah Eva et al. discloses DEVICE AND METHOD FOR LOADING MANAGING AND USING SMARTCARD AUTHENTICATION TOKEN AND DIGITAL CERTIFICATES IN E-COMMERCE.
USPGPub No. US 20150077228 A1 by DUA; Robin discloses SYSTEM, DEVICE, AND METHOD OF TRANSMITTING A PLURALITY OF CREDENTIALS VIA NEAR-FIELD COMMUNICATION.
USPGPub No. US 20030172272 A1 by Ehlers, Gavin Walter et al. discloses Authentication system and method.
USPGPub No. US 20070106892 A1 by Engberg; Stephan J. discloses Method and system for establishing a communication using privacy enhancing techniques.

USPGPub No. US 20140308934 A1 by Fisher; Michelle discloses REMOTE DELIVERY OF RECEIPTS FROM A SERVER.
USPGPub No. US 20040127256 A1 by Goldthwaite, Scott et al. discloses Mobile device equipped with a contactless smart card reader/writer.
USPGPub No. US 20140074637 A1 by Hammad; Ayman discloses CLOUD-BASED VIRTUAL WALLET NFC APPARATUSES, METHODS AND SYSTEMS.
USPGPub No. US 20160379101 A1 by Hammad; Ayman et al. discloses DYNAMIC AUTHENTICATION SYSTEM AND METHODS FOR USE WITH LEGACY TERMINALS.
USPGPub No. US 20060029194 A1 by Hurd; Mark et al. discloses System for sending, receipt and analysis of electronic messages.
USPGPub No. US 20160042207 A1 by Inotay; Balazs et al. discloses SYSTEMS AND METHODS FOR END-TO-END SECURE LINK BETWEEN A NEAR-FIELD COMMUNICATION (NFC) CHIP AND SERVER.
USPGPub No. US 20140279558 A1 by Kadi; Viresh V. et al. discloses Two-Way, Token-Based Validation for NFC-Enabled Transactions.
USPGPub No. US 20150052064 A1 by Karpenko; Igor et al. discloses Secure Remote Payment Transaction Processing Using a Secure Element.
USPGPub No. US 20130139230 A1 by Koh; Liang Seng et al. discloses Trusted Service Management Process.
USPGPub No. US 20160275504 A1 by Koh; Liang Seng et al. discloses Mobile devices for commerce over unsecured networks.
USPGPub No. US 20170364911 A1 by Landrok; Mads et al. discloses SYSTEMS AND METHOD FOR ENABLING SECURE TRANSACTION.
USPGPub No. US 20150142667 A1 by Landrok; Mads et al. discloses PAYMENT AUTHORIZATION SYSTEM.
USPGPub No. US 20160065370 A1 by Le Saint; Eric et al. discloses METHODS FOR SECURE CRYPTOGRAM GENERATION.
USPGPub No. US 20160057619 A1 by Lopez; Eduardo discloses EMBEDDING CLOUD-BASED FUNCTIONALITIES IN A COMMUNICATION DEVICE.

USPGPub No. US 20150088756 A1 by Makhotin; Oleg et al. discloses Secure Remote Payment Transaction Processing Including Consumer Authentication.
USPGPub No. US 20130151400 A1 by Makhotin; Oleg et al. discloses INTEGRATED MOBILE TRUSTED SERVICE MANAGER.
USPGPub No. US 20130203444 A1 by Perry; George et al. discloses AUTOMATED CONTACTLESS ACCESS DEVICE LOCATION SYSTEM AND METHOD.
USPGPub No. US 20140344153 A1 by Raj; Thanigaivel Ashwin et al. discloses MOBILE TOKENIZATION HUB.
USPGPub No. US 20150262164 A1 by Ranganathan; Balamourougan et al. discloses CLOUD-BASED SECURE STORAGE.
USPGPub No. US 20060116167 A1 by Raviv; Roni et al. discloses Selectable functionality communication system and methodologies.
USPGPub No. US 20060020479 A1 by Rivers; Paul B. et al. discloses Methods, systems, and computer program products for joint account registers.
USPGPub No. US 20170243197 A1 by SALVADOR; Rodrigo S. discloses SYSTEM, METHOD AND APPARATUS FOR UPDATING A STORED VALUE CARD.
USPGPub No. US 20090132813 A1 by Schibuk; Norman discloses Apparatus and Methods for Providing Scalable, Dynamic, Individualized Credential Services Using Mobile Telephones.
USPGPub No. US 20150019443 A1 by Sheets; John et al. discloses SECURE REMOTE PAYMENT TRANSACTION PROCESSING.
USPGPub No. US 20200067897 A1 by Smirnoff; Sergey et al. discloses HYBRID INTEGRATION OF SOFTWARE DEVELOPMENT KIT WITH SECURE EXECUTION ENVIRONMENT.
USPGPub No. US 20160191236 A1 by Smirnoff; Sergey et al. discloses HYBRID INTEGRATION OF SOFTWARE DEVELOPMENT KIT WITH SECURE EXECUTION ENVIRONMENT.
USPGPub No. US 20150106456 A1 by van Hoek; Bart S. discloses SYSTEMS, METHODS, AND COMPUTER PROGRAM PRODUCTS FOR MANAGING COMMUNICATIONS.
USPGPub No. US 20060098097 A1 by Wach; Hans Brandon et al. discloses Iris image capture devices and associated systems.

USPGPub No. US 20140006194 A1 by Xie; Xiangzhen et al. discloses Method and apparatus for settling payments using mobile devices.     
        
            
                                
            
        
    

Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        05/11/2021

/EDWARD CHANG/Primary Examiner, Art Unit 3696